 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RONNIE CHEROKEE BROWN,                              No. 2:19-cv-00248 MCE CKD P
12                        Plaintiff,
13            v.                                          ORDER
14    E.F. CASTRILLO,
15                        Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On September 5, 2019, the magistrate judge filed findings and recommendations herein

21   which were served on plaintiff. Plaintiff has filed objections to the findings and

22   recommendations.

23           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

24   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

25   court finds the findings and recommendations to be supported by the record and by proper

26   analysis.

27   /////

28   /////
                                                          1
 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1. The findings and recommendations filed September 5, 2019, are adopted in full;
 3          2. Plaintiff’s amended complaint is dismissed for failure to state a claim upon which
 4   relief can be granted; and
 5          3. This case is closed.
 6          IT IS SO ORDERED.
 7   DATED: February 5, 2020
 8

 9

10                                           _______________________________________
                                             MORRISON C. ENGLAND, JR.
11                                           UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
